Citation Nr: 0818701	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-08 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbosacral strain, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his grandson


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1974 to September 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to an increased rating for the 
service-connected lumbosacral strain, rated as 40 percent 
disabling.

In September 2007, the veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  A transcript of his testimony is 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
productive of daily, constant pain with severely limited 
motion of the lumbar spine; ankylosis of the thoracolumbar 
spine is not shown.

2.  There is no medical evidence that a physician prescribed 
the veteran bed rest and treatment for incapacitating 
episodes of back pain or intervertebral disc syndrome having 
a total duration of at least 6 weeks in a 12-month period.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5295 
(in effect prior to September 26, 2003; Diagnostic Code 5237-
5242 (in effect since September 26, 2003); Diagnostic Codes 
5293 & 5243 (in effect since September 23, 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores.

In a February 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected lumbosacral strain, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The April 2003 rating 
decision explained the criteria for the next higher 
disability rating available for service-connected lumbosacral 
strain under the applicable diagnostic code.  The February 
2004 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected lumbosacral strain, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by Texas Veterans Commission, an 
accredited Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claim such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 489 

The veteran was notified that his increased rating claim was 
denied in April 2003.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice 
regarding specific diagnostic codes and the assignment of 
disability ratings, as required by Dingess, he had actual 
knowledge of the appropriate rating criteria.  The applicable 
criteria were listed in the statement of the case and the 
rating decision.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  Moreover, the veteran 
specifically requested that his case be forwarded to the 
Board for appellate review, noting that he had no more 
evidence to submit to support his claim on appeal.

II.  Increased Ratings

The veteran seeks a disability rating in excess of 40 percent 
for the service-connected lumbosacral strain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has recently held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Service connection for lumbosacral strain was initially 
granted pursuant to a December 1993 rating decision.  An 
initial noncompensable rating was assigned.  The rating was 
increased to 40 percent effective from January 25, 2001, 
pursuant to a July 2001 rating decision.  In February 2003, 
the veteran submitted a claim for increase, asserting that 
his lumbosacral strain had worsened.  

At VA examination in March 2003, the veteran reported that he 
could walk up to 3 blocks, drive up to 1 hour, and do all 
activities of daily living.  He complained of severe pain 
that was made worse with bending or walking.  The veteran 
denied associated symptoms such as numbness, weakness, 
bladder complaints, bowel complaints, erectile dysfunction 
fevers, malaise, dizziness and visual disturbances.  The 
veteran reported flare-ups of back pain that occurred three 
times per month for approximately three days at a time.  
Posture was normal, gait was antalgic, and range of motion 
was as follows:  Flexion 0-45 degrees out of a possible 90, 
extension 0-20 degrees out of a possible 30, lateral bending 
to the right and left was 0-20 degrees out of a possible 30, 
and lateral rotation to the right and left was 0-20 degrees 
out of a possible 30.  Pain on flexion began at 45 degrees.  
Mild spasms were noted at the lower lumbar paravertebral 
muscles bilaterally.  There was no ankylosis or abnormality 
of the musculature of the back.  There was decreased 
sensation in the right leg secondary to a (nonservice-
connected) gunshot wound.  There were no vertebral fractures 
and no associated neurological impairment.  X-rays of the 
lumbar spine were negative.  The diagnosis was mechanical 
lower back pain with complaints disproportionate to physical 
findings.  

VA Outpatient treatment records from 2003 through September 
2007 show complaints of, and treatment for, back pain, as 
well as various other disabilities, including Hepatitis C, 
polyarthralgia, hypertension, and diabetes mellitus.

A December 2005 CT scan of the lumbar spine revealed "minor 
abnormality" consisting of mild central canal stenosis at 
L4-5 secondary to small focal central disk protrusion along 
with mild circumferential anular disk bulge and mild 
bilateral facet degeneration.  At L5-S1 there was mild 
circumferential anular disk bulge.  

A December 2005 neurology consultation report indicated that 
the veteran took narcotics and muscle relaxers for his back 
pain.  A TENS unit gave him minimal benefit, as did traction 
in the past; however, the veteran elected against continuing 
the physical therapy.  The veteran used a cane.  Motor 
examination was normal.  Sensory examination revealed 
decreased pinprick and vibratory sense in both feet.  
Position sense was intact.  Reflexes were absent at the 
ankles, and trace at the knees bilaterally.  The assessment, 
in pertinent part, was evidence of peripheral polyneuropathy, 
likely due to diabetes, and degenerative lumbar spine 
disease, although the description of the CT scan did not 
suggest that the veteran needed any surgical intervention.

At VA examination in November 2006, the veteran continued to 
report severe constant back pain.  The veteran reported that 
he had incapacitating flare-ups during which he could not get 
out of bed.  The veteran estimated that such flare-ups 
occurred about twice per week and lasted from 2 to 3 days.  
The veteran reported that during flare-ups, his pain radiated 
to both legs and sometimes down to his toes.  The pain was 
worse with prolonged sitting, walking, lifting and driving.  
The veteran could only walk 60 yards at a time.  He felt 
unsteady on his feet, but did not report falls.  His ability 
to perform activities of daily living was limited in that he 
could not bend over to care for a diabetes-related ulcer on 
the bottom of his foot.  The veteran's posture was normal.  
The veteran could stand on his heels and toes, although he 
had difficulty walking on the heels and toes due to pain.  
Range of motion of the lumbar spine was severely limited, 
with flexion from 0-45 degrees (with pain beginning at 20 
degrees), extension was 0-28 degrees (with pain beginning at 
20 degrees), left lateral flexion was 0-22 degrees (with pain 
beginning at 22 degrees), right lateral flexion was 0-30 
degrees (with pain beginning at 30 degrees), left lateral 
rotation was 0-30 degrees (with pain beginning at 30 
degrees), and right lateral rotation was 0-10 degrees (with 
pain beginning at 10 degrees).  Repetition of flexion caused 
fatigue and weakness.  There was no guarding, tenderness or 
muscle spasm felt on examination.  Motor examination was 
intact; however, sensory examination revealed decreased pin 
in lateral thighs bilaterally and some areas on the feet.  
Reflexes were absent in the knees and ankles.  Lasegue's sign 
was negative.  The diagnosis was lumbar strain, and mild 
central stenosis at L4-L5 with mild disc bulge at L5-S1 with 
chronic pain.  Intermittent radiculopathy of bilateral lower 
extremities was also noted; however, the examiner 
specifically pointed out that the veteran had diabetic 
peripheral neuropathy.  The examiner concluded that the 
evidence was insufficient to render an opinion without 
resorting to speculation as to whether the current back 
condition of stenosis and mild disc bulge was related to the 
service-connected lumbar strain.  

At his personal hearing before the undersigned in September 
2007, the veteran testified that he spent most days in bed 
due to back pain.  He would get up only to go to the restroom 
or out to the garage to smoke a cigarette.  The veteran 
testified that pain medications did not control his back pain 
and that he may have to undergo back surgery at some point in 
the future.  The veteran testified that he was unable to get 
a good night's sleep due to the constant nature of the back 
pain and his inability to find a comfortable position in bed.  
Finally, the veteran testified that he received all his 
treatment from VA facilities and had medical appointments 
once per week.  

The appellant's claim for an increased rating for the 
service-connected low back disability was received at the RO 
in February 2003.  Approximately four months earlier, in 
September 2002, amended regulations governing ratings for 
intervertebral disc syndrome were made effective.  Then, 
during the course of this appeal, the regulations governing 
rating all other service-connected disabilities of the spine 
were amended.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, both the former and the current schedular 
criteria are considered.  Should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  

In other words, revised regulations for intervertebral disc 
syndrome (Diagnostic Code 5293) were made effective in 
September 2002 (before the veteran filed his claim for 
increase), and revised regulations for all other disabilities 
of the spine were made effective in September 2003 (after the 
veteran filed his claim for increase).

Because the veteran's claim was filed after the revised 
regulations pertaining to intervertebral disc syndrome became 
effective, but before the rest of the criteria pertaining to 
all other disabilities of the spine were revised, the Board 
may only consider the revised criteria pertaining to 
intervertebral disc syndrome; however, both the old and 
amended criteria pertaining to all other disabilities of the 
spine, including limitation of motion codes, are considered 
in this decision.  

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  A 60 percent rating is assigned for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

When evaluating associated neurological disabilities 
separately, a 10 percent rating is assigned under 38 C.F.R. § 
4.124a, Diagnostic Code 8520 for mild incomplete paralysis of 
the sciatic nerve.  A 20 percent rating is assigned for 
moderate incomplete paralysis, a 40 percent rating is 
assigned for moderately severe incomplete paralysis of the 
sciatic nerve, and an 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy.  
An 80 percent rating is assigned under Diagnostic Code 8520 
for complete paralysis of the sciatic nerve, where the foot 
dangles and drops, no active movement is possible for muscles 
below the knee, and flexion of the knee is weakened or lost.  
Importantly, the assignment of a separate rating for a 
neurological component must be based on a disability 
associated with the service-connected orthopedic condition.  
If it is determined that a neurological disorder, such as 
neuropathy for example, is a manifestation of a nonservice-
connected disability, a separate rating for the neurological 
disability is not warranted.  

In this case, the veteran's service-connected disability is 
that of lumbosacral strain, and it remains unclear as to 
whether the veteran's recently diagnosed disc disease, is 
part and parcel of the service-connected disability.  The VA 
examiner in November 2006 was requested to opine as to 
whether the two conditions were related; however, he was 
unable to do so without resorting to mere speculation.  When 
it is not possible to separate the effects of service-
connected and non-service-connected disabilities, such 
effects should be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Thus, consideration of a rating in excess of 40 
percent based on intervertebral disc syndrome is warranted in 
this case.

That notwithstanding, however, there is no medical evidence 
of record indicating that the veteran suffers from 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks per year.  As 
such, the criteria for the assignment of a rating in excess 
of 40 percent for the service-connected intervertebral disc 
syndrome based on incapacitating episodes are not met.  
Although the veteran maintains that he is often bedridden and 
suffers from flare-ups of back pain two to three times per 
week, there is no medical evidence showing that the veteran 
has been prescribed bed rest by a physician that meets the 
definition of an "incapacitating episode" as defined by 
regulation.  Thus, a rating in excess of 40 percent is not 
warranted based on incapacitating episodes of intervertebral 
disc syndrome.  

Furthermore, a separate rating for neurological symptoms in 
addition to the currently assigned 40 percent rating is not 
for application in this case because the veteran's 
neurological impairment has been attributed to diabetic 
neuropathy and a nonservice-connected gunshot wound, not the 
service-connected lumbosacral strain.  The VA examiners in 
March 2003 noted decreased sensation in the right leg due to 
a gunshot wound, and the November 2006 examiner noted 
decreased sensation to pinprick on sensory examination, but 
indicated that the veteran's polyneuropathy was most likely 
secondary to his diabetes.  The medical evidence of record 
does not attribute the veteran's sensory deficit to the 
service-connected lumbosacral strain or intervertebral disc 
syndrome.  As such, a separate rating for neurological 
manifestations of the lower extremities associated with the 
intervertebral disc syndrome is not for application in this 
case.  

Consideration is also given to whether a rating in excess of 
40 percent is assignable for the orthopedic manifestations of 
the spine, under a diagnostic code other than that assigned 
to intervertebral disc syndrome or lumbosacral strain.  As 
noted above, the criteria for other disabilities of the spine 
were amended during the course of this appeal, and as such, 
consideration of both the old and revised criteria is 
warranted.  

Prior to the September 2003 regulatory change, Diagnostic 
Code 5292 (2002) which evaluates limitation of motion of the 
lumbar spine, provides for the assignment of a 20 percent 
rating for moderate limitation of motion of the lumbar spine.  
A 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  40 percent is the maximum rating 
under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Prior to September 2003, diagnostic Code 5295, for 
lumbosacral strain, provided for a 20 percent evaluation for 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in standing position.  A maximum 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

A minimum 40 percent rating is assignable under the old 
Diagnostic Code 5289 for favorable ankylosis of the lumbar 
spine, and a 60 percent rating is assigned under the old 
Diagnostic Code 5285 for residuals of a fractured vertebra 
without cord involvement, but with abnormal mobility 
requiring neck brace (jury mast).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289 (2002).

The medical evidence in this case does not support the 
assignment of a rating in excess of 40 percent based on the 
rating criteria in effect prior to September 2003.  
Specifically, ankylosis as never been shown, a fractured 
vertebra has not been shown, and the veteran is already in 
receipt of the maximum 40 percent rating assignable under 
Diagnostic Codes 5292 and 5295.  

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as degenerative 
arthritis of the spine (Diagnostic Code 5242), for example, 
are to be rated pursuant to the General Rating Formula for 
Diseases and Injuries of the Spine.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, as it applies 
to the lumbar spine, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Also effective from September 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, although the actual criteria remained the same 
except for some minor re-phrasing.  In particular, Diagnostic 
Code 5243 provides the following:  Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  It also deleted the old Note 2.

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

Likewise, the regulations pertaining to nerve paralysis, or 
neuropathy, have not been amended.  

In sum, the medical evidence in this case reveals that the 
veteran has severe pain in the lumbar spine with consistently 
severe limitation of motion of the lumbar spine.  Extension, 
rotation, and lateral flexion have also been significantly 
limited at times, with pain accompanying all movements, 
according to the VA examination reports.  The veteran has 
been compensated accordingly, with the assignment of a 40 
percent rating, the highest possible rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, or 5295 for lumbosacral strain.  
A review of the medical evidence shows that a rating in 
excess of 40 percent is not assignable under the old criteria 
because the medical evidence in this case has never shown 
that the veteran exhibits residuals of a fractured vertebra, 
with abnormal mobility requiring neck brace (jury mast) 
(Diagnostic Code 5285), unfavorable ankylosis of the lumbar 
spine (Diagnostic Code 5289) or complete bony fixation 
(ankylosis) of the spine at a favorable angle (Diagnostic 
Code 5286).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289 (2002).  

Likewise, a rating in excess of 40 percent is not assignable 
under the criteria for rating intervertebral disc syndrome, 
effective from September 23, 2002.  To warrant a higher, 60 
percent rating under Diagnostic Code 5293, the evidence would 
have to show that the veteran had incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months.  Although the 
veteran has regularly reported significant flare-ups of his 
lumbar spine pain, as well as self-reported incapacitating 
episodes two to three times per week, lasting one to two days 
each, the record does not support a finding of incapacitating 
episodes, requiring bed rest prescribed by a physician.  
There is no doubt that the veteran has flare-ups of his back 
pain, which can occur quite frequently and which have been 
documented in the record by the veteran and VA physicians; 
however, a flare-up of back pain and other symptoms does not 
necessarily equate to an incapacitating episode as defined by 
regulation.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(9/23/02-9/26/03) and Diagnostic Code 5243 (from 9/26/03) 
specifically define an "incapacitating episode" as period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  It is certainly possible that the 
veteran has experienced incapacitating episodes; however, the 
record does not support a finding of incapacitating episodes 
having a total duration of at least six weeks during a twelve 
month period.  As such, a rating in excess of 40 percent is 
not warranted based on incapacitating episodes.  

Likewise, under the revised criteria under the General Rating 
Formula, the assignment of a rating in excess of 40 percent 
is not applicable because the veteran does not have ankylosis 
of the spine.  

Additionally, the veteran's neurological symptoms are not 
associated with the service-connected lumbosacral strain, and 
as such, a separate rating for incomplete paralysis of the 
sciatic nerve, based on sensory deficit is not for 
application in this case.  VA examinations revealed severely 
painful limited motion of the lumbar spine and palpable 
muscle spasm, and the noted degree of functional impairment 
was based primarily on pain, and not sensory deficit or 
numbness.  Moreover, the sensory deficit was attributed to 
the veteran's diabetes, not the back condition.  As noted 
above, the severe pain associated with the low back 
disability is sufficiently compensated for with the 
assignment of a 40 percent rating based on severe limitation 
of motion with pain, particularly given that the VA examiner 
in March 2003 specifically noted in the diagnosis that the 
veteran's complaints regarding his mechanical low back pain 
were disproportionate to physical findings.  

The veteran demonstrates pain on motion.  However, he does 
not demonstrate additional range of motion loss due to pain 
on use or during flare-ups as noted by a medical examiner 
that results in an overall disability picture more closely 
analogous to ankylosis of the spine.  

It is unfortunate that the veteran's low back pain continues 
to worsen; however, the medical evidence of record does not 
allow for an increased rating in this case.  In other words, 
despite the veteran's increased pain, his overall disability 
picture has not risen to a level that warrants a higher 
rating.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected lumbosacral strain under 
consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise 
renders impracticable the application of the regular 
scheduler standards.  There is no doubt that the veteran has 
significant impairment of his back which would result in 
certain work restrictions; however, it is also shown that the 
veteran has many other disabling conditions that contribute 
to his alleged inability to work.  The record reflects that 
the veteran is able to go to doctor's appointments 
approximately once per week, and he was able to appear for a 
personal hearing, despite his back pain.  The regular 
scheduler standards contemplate the symptomatology shown in 
this case.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
the assignment of a rating in excess of 40 percent rating for 
the service-connected lumbosacral strain, regardless of 
whether the disc disease is associated with the service-
connected condition.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  
The evidence also does not support a finding that the 
veteran's back disability met the criteria for a rating in 
excess of 40 percent at any point during the pendency of this 
appeal.  There is no need for separate ratings for separate 
periods of time.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).




ORDER

An increased rating for the service-connected lumbosacral 
strain is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


